Citation Nr: 0939900	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1961 to December 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Columbia, 
South Carolina.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) 
received by the RO in March 2007, the Veteran requested that 
he be scheduled for a Travel Board hearing in connection with 
the current claims.  A hearing was scheduled for July 2009, 
but the Veteran failed to report to the hearing and made no 
attempt to reschedule the hearing for a later date.  Thus, 
the Veteran's request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that he sustained hearing 
damage in April 1965 while in the Marines following a rifle 
range detail in Lakehurst, New Jersey.

Service personnel records associated with the claims file 
revealed that the Veteran was awarded a "Merit Mast" in May 
1965 as a result of "outstanding performance" during the 
period 4-30 April 1965 as the permanent rifle range detail in 
Lakehurst, New Jersey. 

Service treatment records are negative for a diagnosis of or 
treatment for a hearing loss disability as defined by 38 
C.F.R. § 3.385 (2009).  There is also no evidence of a 
diagnosis of or treatment for tinnitus.  However, the Veteran 
submitted a statement dated August 2006 in which he indicated 
that his ear "burst" following the April 1965 rifle range 
detail.  According to the Veteran, he was treated at the 
Lakehurst Naval Air Station in New Jersey, and later at the 
Brooklyn Navy Yard.  The Board notes that to date, no attempt 
as been made to obtain these records.  The RO should 
undertake such action and if no such records exist, a 
notation should be included in the claims file indicating as 
such.

Furthermore, the Veteran stated in his March 2007 substantive 
appeal that he attempted to reenlist in the Marines in 1967, 
but was denied this opportunity because of his poor hearing.  
Thus, the RO should contact the appropriate service 
department and/or Federal agency and obtain a complete copy 
of the Veteran's service personnel records, including any and 
all records pertaining to the Veteran's 1967 unsuccessful 
reenlistment attempt.  If no such records exist, a notation 
should be included in the claims file indicating as such.

Post-service evidence of record shows that the Veteran was 
afforded a VA  audiological examination in December 2006.  
The Veteran reported bilateral, progressive hearing loss 
since 1965 when fluid spontaneously ran from his left ear 
while on the rifle range.  He also reported a 33-year 
employment history as an iron worker.  The Veteran reportedly 
wore earplugs "when indicated."  Audiometric testing 
conducted at that time revealed evidence of a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The impression 
was sloping, high-frequency, sensorineural hearing loss 
bilaterally.  

The examiner also concluded that the Veteran's currently 
diagnosed hearing loss was "most likely caused by or a 
result of" occupational noise exposure and presbycusis, 
particularly where, as here, the Veteran's hearing was normal 
at the time of discharge from service and because "no 
scientific evidence exists in support of delayed onset of 
noise-induced hearing loss . . . . "

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) has in 
the past held that where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see 
also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) 
(noting that once VA provides an examination to a Veteran, VA 
has a duty to ensure that the examination is adequate for 
evaluation purposes).

In this instance, the Board finds the December 2006 VA 
audiology examination to be inadequate to the extent that the 
examiner failed to address the Veteran's statements regarding 
continuity of hearing problems and tinnitus since service.  
See VA Form 21-526 Veteran's Application for Compensation 
and/or Pension.  As such, the Veteran should be afforded a 
new VA audiological examination to address these issues.  

The Board also points out that the absence of documented 
hearing loss while in service is not fatal to a claim for 
service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  When the Veteran does not meet the regulatory 
requirements for a disability at separation, he can still 
establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 159-160 (1993).  According to 
Charles v. Principi, 16 Vet. App. 370, 374 (2002), the 
Veteran is also competent to provide lay evidence of his 
experiencing ringing in the ears since service.   
   
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate service department and/or 
Federal agency to obtain a complete copy 
of the Veteran's service personnel 
records, including any and all records 
pertaining to the Veteran's unsuccessful 
1967 attempt to reenlist in the Marine 
Corps.  

Additionally, the RO should also contact 
the Lakehurst Naval Air Station (New 
Jersey) and the Brooklyn (New York) Navy 
Yard to obtain any and all treatment 
records pertaining to the treatment of the 
Veteran's claimed in-service ear injury.  
If no such records exist, a notation 
indicating as such should be included in 
the claims file.  

2.  The RO/AMC shall then make 
arrangements with the appropriate VA 
medical facility for the Veteran to 
undergo an audiological examination.  The 
claims file and a copy of this remand must 
be made available to the examiner.  The 
examiner should note in the examination 
report that the claims file and the remand 
have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

The examiner is asked to express an 
opinion as to whether the Veteran's 
currently diagnosed hearing loss 
disability is at least as likely as not 
related to the Veteran's in-service noise 
exposure during active military service, 
and particularly to the Veteran's April 
1965 detail on the rifle range.  The 
examiner must state whether the Veteran 
reports a continuity of hearing problems 
since service and acknowledge such 
statements made by the Veteran in offering 
the opinion.  The examiner must provide a 
complete rationale for any stated opinion, 
and is also advised that the absence of a 
hearing loss disability at the time of 
discharge from service is not detrimental 
to the Veteran's claim.

The examiner is also asked to express an 
opinion as to whether the Veteran 
currently has tinnitus, and if so, whether 
it is at least as likely as not related to 
the Veteran's in-service noise exposure 
during active military service, and 
particularly to the Veteran's April 1965 
detail on the rifle range.  The examiner 
must state whether the Veteran reports a 
continuity of ringing in the ears since 
service and acknowledge such statements 
made by the Veteran in offering the 
opinion.  The examiner must provide a 
complete rationale for any stated opinion.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


